Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-12, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesselberg (2016/0139061) in view of Barrett et al. (6,845,819).
 	Regarding claim 1, Kesselberg discloses an inspection platform configured to move through underground infrastructure (1);
an imaging device coupled to the inspection platform (4, 5, 6, 7);
the imaging device comprising a camera housing (housing 11 in Figure 3) that arranges an array of four high resolution cameras in a predetermined configuration (note cameras 4, 5, 6, and 7);
the camera housing comprising a plurality of apertures (4’, 5’, 6’, and 7’), wherein each aperture houses a respective high resolution camera therein with a viewing axis offset about 90 degrees from a viewing axis of an adjacent high resolution camera within the array (in para. 34, Kesselberg states at least two rotatable cameras 5-7 have their fields of view directed perpendicularly to the longitudinal axis 3; in para. 39, Kesselberg states the rotatable cameras 507 are set 90° apart); and

wherein the circuitry captures the plurality of images for a composite image of an interior region of the underground infrastructure, the interior region being larger than a single viewing field of any of the four high resolution cameras (the captured images is intended for pipe inspection use in any composition format).
	Kesselberg does not disclose wherein each aperture houses a respective high resolution camera therein with a viewing axis offset about 120 degrees from a viewing axis of an adjacent high resolution camera within the array, and the inspection platform is one of: an autonomous tracked robot and a floating platform as claimed.
	However, in paragraph 43, Kesselberg teaches that the rotatable cameras 5-7 are preferably set in the range of 60°-120° apart from the closest located rotatable camera, preferably 80°-90°. Therefore, in view of Kesselberg’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the rotatable cameras 120° apart from each other to perform the well known functions as claimed.
	Barrett, from the similar field of endeavor, discloses an autonomous tracked robot (Fig. 1a, 1b) and an autonomous robot unit with a floating platform (515 and 516 in Fig. 5a and 5b).  By employing autonomous robots, the pipes or infrastructures can be inspected without a human intervention, which increases safety and productivity.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Barrett into Kesselberg so that the pipes or infrastructures could be inspected autonomously.    
except each aperture of the three apertures being offset from adjacent apertures by about 120 degrees.
However, in addition of rejection to claim 1, in paragraph 43, Kesselberg teaches that it is possible the each of the three cameras 5-7 can have a viewing angle of 120°.  
	Therefore, in view of Kesselberg’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a triangular housing having each of the three high resolution cameras disposed at a viewing axis offset about 120 degrees from a viewing axis of an adjacent high resolution camera within the array to perform the well known functions as claimed.  Since camera housing arrangements in Kesselberg are not limited in any form, a particular arrangement such as claimed is considered a matter of obvious design choice and would have been obvious before the effective filing date of the invention.
	Regarding claim 3, Kesselberg further discloses a fourth aperture 4’ for housing camera number 4.  Thus, in addition of the triangular housing as modified in rejection to claim 2, it would have been obvious to modify Kesselberg to include the fourth aperture 4’ at the triangular housing of the flat side so that the fourth aperture is offset from the each of the three apertures by about 90 degrees.  
	Regarding claim 4, Kesselberg discloses each of the four high resolution cameras comprises a wide-angle lens (note para. 0043).
	Regarding claim 5, Kesselberg discloses a main housing attached to the camera housing (2, 10).

However, in paragraph 49, Kesselberg teaches that it is possible to use more than three rotatable cameras 5-7 and have their fields of view directed strictly sideway, i.e. perpendicularly to the longitudinal axis 3.  
	Therefore, in view of Kesselberg’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use four high resolution cameras having each camera disposed at a side of a four sided housing and at a viewing axis offset about 90 degrees from a viewing axis of an adjacent high resolution camera within the array to perform the well known functions as claimed.
	Regarding claim 7, in addition of rejection to claim 6, when four cameras are being installed on the four-sided housing in Kesselberg, it would have been obvious to one of ordinary skill in the art to have a respective aperture therein housing a respective high resolution camera therein.  
	Regarding claim 8, Kesselberg does not disclose each of the four sides terminates in a common tip portion as claimed.  However, Kesselberg does disclose that the sider cameras (5-7) have a dome shape cape (4), a common area where each camera housing terminates.  Thus, when each of the camera housings is in a planar shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to shape the housings so that they could be terminated at the cape area (4).  Since the shaping is merely an alternative astatic rearrangement of the dome shape of Kesselberg, it is considered a matter of obvious design choice and would have been obvious before the effective date of the invention.

	Regarding claim 12, see corresponding rejections as set forth above.
	Regarding claim 20, Kesselberg does not disclose that each of the four high resolution cameras captures an image having at least 5-megapixels.  However, the camera resolution in cameras 4-7 are intended to be in any resolution.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the well known cameras with at least 5-megapixels as the imaging sensors to perform the well known functions as claimed.
	Regarding claim 21, Kesselberg does not disclose that each of the four high resolution cameras captures an image having at least about 12-megapixels to about 15-megapixels.  However, the camera resolution in cameras 4-7 are intended to be in any resolution.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the well known cameras with at least about 12-megapixels to about 15-megapixels as the imaging sensors to perform the well known functions as claimed.
	Regarding claims 22 and 23, see rejections to claims 20 and 22, respectively.
	 
Claims 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (2016/00261829) in view of Kesselberg (2016/0139061), further in view of Barrett et al. (6,845,819).
Regarding claims 15, Olsson discloses operating an inspection robot to traverse through underground infrastructure (Fig. 3c);
capturing, with a camera array (360-365) of the inspection robot, image data of the interior of the underground infrastructure;
the camera array comprising four or more high resolution cameras; and
processing, using a processor, the image data to form a composite image of the interior of the underground infrastructure (370);
the processing comprising:
identifying one or more overlapping areas in image data obtained from two or
more of the high resolution cameras of the array (para. 0128); 
forming the composite image without one or more of the overlapping areas (para. 0128);
projecting the composite image onto a predetermined shape (para. 0131, 0132, the display element 390 includes projecting devices); and 
providing the composite image as a virtual panoramic display (the stitched composite image in paragraph 128 is intended for virtual panoramic displays).
	Olsson does not disclose that each having a viewing axis offset about 30 degrees, about 90 degrees, or about 120 degrees from the viewing axis of an adjacent high resolution camera, and that the inspection robot is one of: an autonomous tracked robot and a floating platform.
	Kesselberg, from the similar field of endeavor, teaches that a pipe inspection camera system can have a camera head unit divided into many different camera imaging modules (para. 0013 and 0043, 0049) with different angle separations, such in 
	Thus, in order to save time and knowing that Olsson also has multiple cameras (Fig. 3a) each has its own field of view, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the camera housing of Olsson into three or more camera apertures, such as 120, 90, or 30 degrees apart from the viewing axis of an adjacent high resolution camera to perform the well known functions as claimed.  The angle of separation would have been a matter of obvious design choice in view of Kesselberg’s teaching and Olsson’s own camera field of view arrangements.
Barrett, from the similar field of endeavor, discloses an autonomous tracked robot (Fig. 1a, 1b) and an autonomous robot unit with a floating platform (515 and 516 in Fig. 5a and 5b).  By employing autonomous robots, the pipes or infrastructures can be inspected without a human intervention, which increases safety and productivity.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Barrett into Kesselberg so that the pipes or infrastructures could be inspected autonomously.    
	Regarding claim 16, Olsson discloses that the capturing comprises capturing, with the inspection robot, images of the interior of the underground infrastructure at a distance of about ten feet or more (See Fig. 1).
	Regarding claim 17, Olsson does not discloses that the underground infrastructure has an interior diameter of about twenty feet or more.  However, Olsson is intended to inspect pipes in any size.

	Regarding claim 19, Olsson does not disclose each of the four or more high resolution cameras captures an image having at least about12-megapixels to about 15-megapixels. However, Olsson teaches that the imaging sensors can be any variety of conventional imaging devices (para. 0115).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ cameras with resolution of at least about 12-megapixels to about 15-megapixels to perform the well known functions as claimed.
Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive.
 	With regard to applicant’s argument that applicant respectfully disagrees with the Office’s allegation that Kesselberg teaches or suggests “the camera housing comprising a plurality of apertures, wherein each aperture houses a respective high resolution camera therein with a viewing axis offset about 90 degrees or about 120 degrees from a viewing axis of an adjacent high resolution camera within the array” as claimed, the examiner disagrees.  As set forth in paragraphs 39 and 43, Kesselberg clearly teaches 
In regards to applicant argument that there is no teaching in the references of record of “three high resolution cameras disposed within a respective aperture of the first housing, wherein each high resolution camera has a viewing axis offset from a viewing axis of an adjacent high resolution camera by about 120 degrees” as claimed, the examiner disagrees.  As set forth in paragraphs 39 and 43, Kesselberg clearly teaches that the cameras 5-7 can be set 60° to 120° apart from the closest located rotatable camera.  
Since applicant fails to overcome the prior art, the rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422